DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 14 June 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 June 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 11 March 2020 and 23 May 2022 have been considered by the Examiner.  Note that some references have been lined through as they are incomplete citations for lacking an author and/or publication date as required by 37 CFR 1.98(b). 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. The Office will also accept a citation in an IDS where a U.S. patent application publication is identified using the inventor instead of the applicant. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. (emphasis added)


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) has not been provided in an approved manner. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
The only means for adding an incorporation statement to an existing specification is by providing a substitute specification with the corrected incorporation statement.  While Applicant provided an amendment to the specification in a preliminary filing, the incorporation statement can only be added via a substitute specification.  (See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite “wherein said level of proADM or a fragment thereof, optionally MR-proADM, is indicative of a need of said subject to receive a therapy, optionally renal replacement therapy” which is a natural phenomenon and law of nature and therefore, is a statement of the judicial exception.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature/natural phenomenon.  
Claim 1 recites a method for therapy control, therapy guidance, monitoring, risk assessment and/or risk stratification of a critically ill subject which comprises the step of determining a level of proadrenomedullin (proADM) or a fragment thereof, optionally MR-proADM, in a sample of said subject, wherein said level of proADM is indicative of a need of said subject to receive a therapy, optionally renal replacement therapy.
Claim 2 recites a method for assessing whether a critically ill subject is in need of renal replacement therapy which comprises the step of determining a level of proadrenomedullin (proADM) or a fragment thereof, optionally MR-proADM, in a sample of said subject, wherein said level of proADM is indicative of a need of said subject to receive a renal replacement therapy.
Claims 3-14 depend from claim 1.
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action. 
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claims 1-2 recite “determining”.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how “determining” is accomplished.  The broadest reasonable interpretation of the “determining” step is that this step may be accomplished mentally by critical thinking processes.  The “determining” may also be accomplished verbally.  Such mental processes and verbal communication are abstract, having no particular concrete or tangible form.
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  Here, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s).  The claim does not integrate the judicial exception into a practical application because no additional elements are recited and therefore the claim does not apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This judicial exception is not integrated into a practical application.  While the claims recite additional steps of “determining a level of proadrenomedullin” (claim 1), determining the level of proadrenomedullin by a stated assay or array (claim 13) and comparing to a reference level (claim 3), these steps are part of necessary data gathering for use with the thought process of determining.  These additional steps do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception.  Claim 12 includes a further limitation of determining the level of an additional marker or determination of urine output.  However, these steps also do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception.  
The method also includes mental steps that could be performed by merely reviewing data mentally or using a computer.  The step of determining the amount of adrenomedullin could be performed by viewing a printout from a computer.  In addition, such steps are judicial exceptions as given their broadest reasonable interpretation, they do not clearly go beyond mental activity and add nothing specific to the law of nature/natural phenomenon other than what is well-understood, routine, conventional data gathering and analysis, previously engaged in by those in the field.
The prior art teaches that it was routine before the effective filing date of the instant invention to measure the level of proadrenomedulin (and MR-proADM) in a sample from subjects (Eggers et al.  Intern. J. Cardiol.  168:  3537-3542, 2013 and WO 2017/089474; cited by Applicant).  .
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  The claims do not require performing any specific, non-conventional transformative active process steps.
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it".  Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
 Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 
 	Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Further, the steps of determining the amount of proadrenomedullin constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite language of “MR-proADM”.  However, MR-proADM is not defined and it is not clear what “MR-proADM” means.  It is customary to spell out any abbreviation at its first usage for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thermos Scientific (cited by Applicant) in view of Joannidis, M. (Sem. In Dialysis 22(2):  160-164, 2009).
	Thermos Scientific discloses several methods which use proadrenomedullin (proADM) or midregion proadrenomedullin (MR-proADM) as a biomarker for disease in subjects who are critically ill.  The title of the publication is “rapid risk assessment and early warning of developing complications in critically ill infectious patients”.  At page 6 of the reference, the level of adrenomedullin (which is a fragment of proADM) was measured in critically ill subjects (septic patients) and increasing levels of ADM were found to be predictive of development to severe sepsis or septic shock.  It was concluded that patients who show increased levels of ADM may benefit from an earlier transfer to the ICU in order to initiate a higher treatment intensity.  While the reference does not identify the treatment/therapy for the patients, renal replacement therapy is commonly used as a therapy for critically ill subjects with sepsis and septic shock (see Joannidis, M. Sem. In Dialysis 22(2):  160-164, 2009).
	At page 7 of the reference, the level of MR-proADM was measured in blood samples from septic patients (critically ill) to predict organ failure and the need for treatment.  MR-proADM levels which were above 2.2 nmol/L were used as a cutoff for predicting severe illness.
	At page 9 of the reference, the level of PCT (procalcitonin) was measured in addition to MR-proADM wherein levels of PCT and MR-proADM were indicative of severe disease and the need for more intensive treatment .
At page 13 of the reference, levels of MR-proADM were measured in blood samples.  High levels of MR-proADM (above 2 nmol/L) were predictive of pneumonia related complications.  It was concluded that MR-proADM values of less than 0.5 nmol/L correlated with patients who did not suffer from any adverse complications while patients with levels above 2 nmol/L were identified as being at risk of developing complications.  Adverse outcomes included respiratory failure, shock, acute renal failure and ICU admission.
	Therefore, Thermos Scientific anticipates the instant claims.

Claim(s) 1-5, 7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espana et al. (cited by Applicant) in view of Joannidis, M. (Sem. In Dialysis 22(2):  160-164, 2009).
	Espana et al. teach that the level of proADM in blood samples from patients with community-acquired pneumonia.  ProADM levels were found to be predictive for those patients who had more severe disease and required admission to the hospital (see abstract).  Espana et al. also measured PCT as a biomarker (see abstract).  Espana et al. used the biomarkers (PCT and proADM) to select patients eligible for outpatient care as well as for selecting patients in need of any type of intensified monitoring or treatment (see page 358, column 1, paragraph 3).  A level of proADM above 2.0 nmol/L was defined as high risk (see page 461, column 2, lines 3-4) and proADM was measured using a sandwich style immunoassay (see page 459, column 1, paragraph 3).  While Espana et al. does not specify specific treatment strategies, proADM levels were used to classify patients as being in need of specific treatment strategies (see page 464, column 1, paragraph 2).  As seen in Table 5, patients in Risk class 3 include 39 patients in acute renal failure and the standard of care for such patients would include renal replacement therapy (see Joannidis cited above).
Therefore, Espana et al. anticipates the instant claims.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cicuendez et al. (cited by Applicant) in view of Joannidis, M. (Sem. In Dialysis 22(2):  160-164, 2009).
Cicuendez et al. teach that elevated plasma levels of proADM in patients admitted to the ICU with a diagnosis of severe sepsis or septic shock is an indicator of acute renal failure.  Cicuendez et al. also teach the use of APACHE II and SOFA scores for evaluating the patients for disease severity.  While Cicuendez et al. does not indicate that identification of patients with acute renal failure is indicative receiving renal replacement therapy, the classification of a patient as having acute renal failure identifies the patient as being one that is in need of renal replacement therapy (see Joannidis, cited previously).
Therefore, Cicuendez et al. anticipates the instant claims.

Claim(s) 1-5 and 8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/089474 A1 (Brahms et al., cited by Applicant) in view of  Joannidis, M. (Sem. In Dialysis 22(2):  160-164, 2009).
Brahms et al. teach a method of risk assessment, risk stratification and therapy control of a critically ill subject by measuring the level of MR-proADM in a blood sample (see claims 1, 2, 10 and 12 and page 73, 2nd paragraph).  The method is used to predict kidney dysfunction (see page 50, 4th paragraph and claim 12).  While Brahms et al. does not specifically state that identification of kidney dysfunction or organ failure is indicative of a subject to receive a therapy or renal replacement therapy, this indication is inherent in identifying the subject as having kidney dysfunction/organ failure as such a subject would be in need of therapy and renal replacement therapy is given for subjects in need (see Joanndis cited previously).  The level of MR-proADM is compared to a reference level and a value of 1 nmol/L is correlated with increased extracellular volume (see claim 7).  Brahms et al. also use urine output over 24 hours and SOFA score for evaluating the subjects (see page 66, 2nd paragraph and page 84, final paragraph).  The level of MR-proADM is measured using the Kryptor kit (see page 67, Table 3) which is the same as what is used in the instant specification (see page 24 of the specification) and uses two antibodies.
Therefore, Brahms et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thermo Scientific (cited above).
The disclosure of Thermo Scientific is provided above.  The reference discloses several concentrations for proADM and MR-proADM (2.2 nmol/L (page 7), 0.94 nmol/L (page 8), 1.2 nmol/L (page 9), 2 nmol/L (page 13), 1.5 nmol/L (page 15), 0.79 and 0.77 nmol/L (page 18), 3.9 nmol/L (page 20), 4.85 nmol/L (page 21), 1.09 nmol/L (page 22) which are levels that predict severe disease, and therefore, patients in need of therapy (which is inherent to a subject having severe disease).  While Thermo Scientific does not specifically recite the cutoff values of claim 6 (2.7, 2.8, 9.5 and 10.9 nmol/L), such cutoffs would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because all levels are higher or within the ranges of the cutoff levels identified by Thermo Scientific.  The prior art of Thermo Scientific clearly teaches that elevated levels of proADM and/or MR-proADM are predictive for determining disease severity and mortality risk of a patient and therefore, identifies the subject as one in need of treatment.  Because the prior art teaches that values above 2.0 nmol/L are indicative of such risk, clearly values which are greater than this would necessarily be indicative of such risk and values above the disclosed values of Thermo Scientific would be prima facie obvious as cutoff points because they necessarily encompass the lower levels of cutoff identified in the prior art.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 11 of copending Application No. 16/646,637 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method is encompassed by the method of ‘637.  Both applications are directed to methods for therapy monitoring and risk assessment/stratification in a critically ill patient (ICU patient) by determining levels of proADM wherein the levels of proADM are indicative of the patient needing treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647